Appeal from a judgment of the Supreme Court in favor of plaintiffs, entered September 22, 1981 in Madison County, upon a decision of the court at Trial Term (Zeller, J.), without a jury. Plaintiffs sued defendants for a breach of contract. Plaintiffs and defendants had been partners in Side Hill Farms. In consideration of the dissolution of the partnership, defendants entered into a contract with plaintiffs providing for conveyance by plaintiffs to defendants of the partnership assets and title to all lands owned except the Frisbey family home located in Erieville and some surrounding land. Defendants agreed to pay all taxes, heating oil bills and fire insurance premiums on the home for so long as Howard J. Frisbey owned and resided in it. Defendants failed to make such payments. At trial, stipulations were entered into as to the periods that payments were not made. The ownership of the property by Howard Frisbey was also not contested. The only issue litigated was whether he continued to reside on the property during the periods when payments were not made. The court held for plaintiffs. The evidence supports that finding. We *645find no merit in defendants’ contention that Howard Frisbey’s rental to others of a part of the Erieville home relieves them from their contractual obligation or, at the very least, should diminish the amount owed by them proportionately to the extent of the use of the premises by Mr. Frisbey. We note that the agreement is clear and unequivocable. It provides that defendants’ obligation would continue as long as Howard Frisbey owned and resided in the premises. The contract did not foreclose sharing of the premises with others. Defendants are not entitled to a proration of the amounts due for taxes, heating bills and insurance premiums. Judgment affirmed, with costs. Mahoney, P. J., Sweeney, Main, Mikoll and Yesawich, Jr., JJ., concur.